Title: To Thomas Jefferson from Daniel Smith, 27 October 1792
From: Smith, Daniel
To: Jefferson, Thomas



Sir
Knoxville October 27th. 1792.

From the habits I have ever been accustomed to consider you in, I have ventured to address you on matters of the utmost importance to this territory and also affects the general government.
That the Indians have not always been treated with justice by the whites is an undoubted truth: but since the treaties of New York and Holston with the Creeks and Cherokees I neither know nor have heard of any instance in which the indians do or have a right to complain of the citizens of the United States—in this territory in particular I am confident they have none. They themselves do not even impute to us the least breach of those treaties. It would be tedious and disagreeable to enumerate to you the many barbarous and unprovoked violations they have been guilty of. Authentic proofs of which may be found in the office of the Secretary at war.
I assure you that thus far the conduct of the frontier people of this territory, not only in observing the late treaties, but in entering  fully into the views of government in trying the experiment of good treatment to the indians on all occasions deserves the highest praise, fully relying that in case the experiment failed of producing a return of similar good conduct in the Indians that the federal government would in due time redress their wrongs. The time is now arrived that their sufferings and the honor and dignity of the government call aloud for redress, and they are in the daily expectation that it will be granted them, and I conceive it essential that government should understand that if redress is not speedily given all faith therein will be lost. The consequences are as easily conjectured as described.
You will ask to what cause is it owing that the indians behave so? I answer to two. First, Their mode of education. They know that not one of their nation can distinguish himself but by feats of war. 2d. To the influence of the Spaniards, who have lately made it their object to disunite them from us and attach them to themselves in which they graft on the stock which the British in time of the late war had planted. A Mr. Panton was in instrument in the British war, and may be considered a principal in this.
I know how earnestly the United States wish for peace, no man can be more sincere in that wish than I am, but experience evinces the truth that peace is not to be had without a war to convince them of the strength and dignity of our government—that they are not to be violators of treaties with impunity and the value of peace. On these premises a war well directed against the hostile part would be mercy, as it would check the evil before it becomes too general. I have the honor to be Sir with perfect respect & esteem Your most obedient and very Humble Servant

Danl Smith

